DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 26 JAN 2022 election without traverse of Species IV, embodiment depicted FIG. 6 and described in claims 1-20, is acknowledged. In light of applicants’ 26 JAN 2022 claim amendments, the Species restriction requirement is hereby withdrawn. In view of the withdrawal of the Species restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.
Continuity Information
The instant application is a continuation of 16004600, now U.S. Patent Number 10636747, which is a continuation of 15371869, now U.S. Patent Number 9,997,471.
Domestic Benefit
The instant application claims priority from provisional application 62366295, filed 25 JUL 2016.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 14 SEP 2020, 14 JAN 2021, 31 MAR 2021, and 28 SEP 2021 were filed before the mailing of a first Office 
Claim Objections
Typographical errors exist in the following claim language:
claim 14, line 3, replace “structure” with “structures” (cf. claim 10, line 12 and claim 11, line 3).
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over LIN et al. (US 20140061888; below, “LIN”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, LIN, in Fig. 1A and related text, e.g., Figs. 1B-3H, Abstract, paragraphs [0001] to [0039], claims, discloses a method for manufacturing a semiconductor package structure (100), comprising:

    PNG
    media_image1.png
    312
    539
    media_image1.png
    Greyscale

forming a first redistribution layer (136 of 130) over a first carrier substrate (301);
disposing a plurality of first chips (120) over the first redistribution layer (136 of 130);
electrically connecting a package (110) to the first redistribution layer (136 of 130) with a plurality of first interconnecting structures (between 110 and 130); and
forming a first encapsulant (145) between the package (110) and the first redistribution layer (136 of 130) subsequent to electrically connecting the package (110) to the first redistribution layer (136 of 130) with the plurality of first interconnecting structures (between 110 and 130).
Thus, LIN anticipates this claim.
arguendo, that claims must be so narrowly construed as to mean that LIN’s semiconductor package structure cannot constitute each and every claimed element, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the structure of LIN because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, LIN discloses the method of claim 1, further comprising forming the first encapsulant (145) to surround sidewalls of the first interconnecting structures (between 110 and 130).
RE 3, LIN discloses the method of claim 2, wherein at least one terminal of each of the first interconnecting structures (between 110 and 130) is exposed from the first encapsulant (145).
RE 4, LIN discloses the method of claim 1, wherein the first interconnecting structures (between 110 and 130) comprises conductive bumps.
RE 5, LIN discloses the method of claim 1, further comprising:
attaching the package (110) to a temporary substrate ([0033]).
RE 17, LIN, in Fig. 1A and related text, e.g., Figs. 1B-3H, Abstract, paragraphs [0001] to [0039], claims, discloses a method for manufacturing a semiconductor package structure (100), comprising:
forming a first redistribution layer (136 of 130) over a first carrier substrate (301);
disposing a plurality of first chips (120) over the first redistribution layer (136 of 130);
forming a plurality of first interconnecting structures (119, 124) each comprising a conductive bump (119) and a conductive post (124) stacked on the conductive bump (119) over the first redistribution layer (136 of 130);

    PNG
    media_image2.png
    909
    548
    media_image2.png
    Greyscale


electrically connecting a plurality of packages (110) to the first redistribution layer (136 of 130) through the plurality of first interconnecting structures (119, 124); and

    PNG
    media_image3.png
    248
    518
    media_image3.png
    Greyscale

forming an encapsulant (145) between the packages (110) and the first redistribution layer (136 of 130).
Thus, LIN anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that LIN’s semiconductor package structure cannot constitute each and every claimed element, it would have been obvious … to modify the structure of LIN because: 1. substituting known functional equivalents is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were KSR, 550 U.S. 398 (2007).
RE 18, LIN discloses the method of claim 17, wherein the conductive posts (124) are formed by deposition, photolithography and etching operations (e.g., [0009]).
RE 19 LIN discloses the method of claim 17, further comprising dividing the first redistribution layer (136 of 130) into pieces, wherein each piece of the first redistribution layer (136 of 130) is connected to the corresponding package (110) (e.g., [0033]).
Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al. (US 20130292831; below, “Liu” – 14 SEP 2020 IDS noted reference). MPEP § 2143(A)-(G).
RE 10, Liu, in Figs. 1(a)-1(e) and related text, e.g., ABSTRACT, paragraphs [0001]-[0030], discloses a method for manufacturing a semiconductor package structure, comprising:

    PNG
    media_image4.png
    420
    664
    media_image4.png
    Greyscale


disposing a first chip (106) over the first redistribution layer (RDL 1) with a plurality of contact pads (110) facing the first surface (Modified Fig. 1(b)) and electrically connected to the first redistribution layer (RDL 1);
forming a second redistribution layer (RDL 2) having a third surface (Modified Fig. 1(b)) and a fourth surface (Modified Fig. 1(b)) opposite to each other;
disposing a second chip (102) over the third surface (Modified Fig. 1(b)) with a plurality of contact pads (interfacing with 120) facing the third surface (Modified Fig. 1(b)) and electrically connected to the second redistribution layer (RDL 2); and
electrically connecting the second redistribution layer (RDL 2) to the first redistribution layer (RDL 1) with a plurality of first interconnecting structures (31+221 and/or 32+222 and/or 33+223 and/or 34+224).
Thus, Liu anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Liu’s semiconductor package structure cannot constitute each and every claimed element, it would have been obvious … to modify the structure of Liu because: 1. substituting known functional equivalents is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed KSR, 550 U.S. 398 (2007).
RE 11, Liu discloses the method of claim 10, further comprising forming an encapsulant (230) between the first redistribution layer (RDL 1) and the second redistribution layer (RDL 2) and surrounding the plurality of first interconnecting structures (31+221 and/or 32+222 and/or 33+223 and/or 34+224).
RE 12, Liu discloses the method of claim 10, further comprising disposing a plurality of external connectors (211-214) over the fourth surface (Modified Fig. 1(b)) of the second redistribution layer (RDL 2).
RE 13, Liu discloses the method of claim 10, further comprising disposing a package over the first surface (Modified Fig. 1(b)) of the first redistribution layer (RDL 1) (e.g., [0012] – RDLs on both surfaces of 108; [0014] – plurality of dies on 108, [0027]-[0029]).
RE 14, Liu discloses the method of claim 13, further comprising electrically connecting the package ([0012], [0014], [0027]-[0029]) to the second redistribution layer (RDL 2) with a plurality of second interconnecting structure [sic] (e.g., 31+221 and/or 32+222 and/or 33+223 and/or 34+224, i.e., interconnecting structures available after connection of first interconnecting structures).
RE 15, Liu discloses the method of claim 10, wherein each of the first interconnecting structures (31+221 and/or 32+222 and/or 33+223 and/or 34+224) comprises a stack of a conductive bump and a conductive post, one terminal of each of the conductive posts (31, 32, 33, 34) is connected to the second redistribution layer .
Claim Rejections - 35 USC § 103
See above for a quotation of 35 U.S.C. 103.
Claim 16 is rejected under 35 U.S.C. 103 as obvious over Liu as evidenced in Lin et al. (US 20130093078; below, “Lin” – 14 SEP 2020 IDS noted reference). MPEP § 2143(A)-(G).
RE 16, Liu discloses the method of claim 10, further comprising disposing a third chip ([0013] – RDLs on both surfaces of 104; [0014] - plurality of dies on 104 – It would have been obvious to one having ordinary skill in the art at the time invention was made to modify the structure of Liu because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see Lin’s 70 Fig. 38 and related text, e.g., Abstract, paragraphs [0001]-[0035], Figs. 1-37, claims.) over the fourth surface (Modified Fig. 1(b)) of the second redistribution layer (RDL 2) with a plurality of contact pads (e.g., third chip having connectors similar to 110) facing the fourth surface (Modified Fig. 1(b)) and electrically connected to the second redistribution layer (RDL 2) ([0027]-[0029]).

    PNG
    media_image5.png
    388
    627
    media_image5.png
    Greyscale

Claims 1-5 and 10-19 are rejected.
Allowable Subject Matter
Claims 6-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, Yew et al. (US 20140021594), is considered pertinent to applicants’ disclosure. Yew et al. does not teach, inter alia, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815